  Case 15-81348       Doc 43     Filed 05/09/19 Entered 05/09/19 11:32:39           Desc Main
                                   Document     Page 1 of 2
                           UNITED STATES BANKRUPTCY COURT
                          Northern District of Illinois – Western Division

IN RE:                                                       CHAPTER 13
TODD H. SCHNEIDER, SR.
CINDY A. SCHNEIDER                                           CASE NO. 15-81348


      NOTICE OF FINAL CURE PAYMENT AND COMPLETION OF PLAN PAYMENTS

Pursuant to Federal Bankruptcy Rule 3002.1(f), the Chapter 13 Trustee, Lydia S. Meyer, files
Notice that the amount required to cure the default in the below claim has been paid in full and
the debtor has completed payments under the Plan.


Name of creditor:     PHH Mortgage Corporation                               Court claim #: 4
Last four digits of any number used to identify the debtor’s account: 6005


 Final Cure Amount
 Amount of Prepetition Arrears         $18,925.51


 Amount Paid by Trustee                $18,925.51




 Monthly ongoing Mortgage Payment
 Mortgage is paid:
 ¨      Thru the Chapter 13 Plan               x      Direct by Debtor(s)


Within 21 days of the service of this Notice, the creditor MUST file and serve a Statement as a
supplement to the holders’ proof of claim on the debtor, debtor’s counsel and the trustee,
pursuant to Federal Bankruptcy Rule 3002.1 (g), indicating: 1) whether it agrees that the debtor
has paid in full the amount required to cure the default and 2) whether the debtor is otherwise
current on all payments consistent with 11 USC ¶1322(b)(5).


Dated: 5/9/19                                 /s/Lydia S. Meyer
                                              Lydia S. Meyer, Trustee
                                              308 W. State St., Suite 212
                                              Rockford, IL 61101

                                        Certificate of Service
       I hereby certify that a copy of this Notice of Final cure Payment and Completion of Plan
Payments was served on the parties listed below by ordinary US Mail or served electronically
through the Court’s ECF System at the email address registered with the Court on this 9th
Day of May, 2019

Dated: 5/9/19                                 /s/Cynthia K. Burnard
 Case 15-81348   Doc 43   Filed 05/09/19 Entered 05/09/19 11:32:39   Desc Main
                            Document     Page 2 of 2

PHH MORTGAGE CORPORATION
MORTGAGE SERVICE CENTER
ONE MORTGAGE WAY MAILSTOP:SBRP
MT LAUREL, NJ 08054

MORTGAGE SERVICE CENTER
2001 BISHOPS GATE BLVD.
MOUNT LAUREL, NJ 08054

PHH MORTGAGE CORPORATION
MORTGAGE SERVICE CENTER
ONE MORTGAGE WAY MAILSTOP: SV-01
MT LAUREL, NJ 08054

SHAPIRO KREISMAN & ASSOCIATES, LLC
2121 WAUKEGAN ROAD, SUITE 301
BANNOCKBURN, IL 60015

TODD H. SCHNEIDER, SR.
CINDY A. SCHNEIDER
4707 WILLIAM ST.
MCHENRY, IL 60051

GERACI LAW LLC
55 E. MONROE STREET, #3400
CHICAGO, IL 60603
